Citation Nr: 1024570	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  07-08 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.  


ATTORNEY FOR THE BOARD

D. Ganz


INTRODUCTION

The Veteran had active service from May 1963 to May 1965.  The 
Veteran died in May 1992.  The appellant is the surviving spouse 
of the Veteran, and is seeking entitlement to service connection 
for the cause of the Veteran's death.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which denied service connection for the cause of the 
Veteran's death.  

In her February 2007 substantive appeal, and a subsequent March 
2009 written submission, the appellant requested a video-
conference hearing at a local VA office before a Member of the 
Board.  In April 2010, the appellant was sent a letter notifying 
her that she was scheduled to appear for a Board hearing in May 
2010.  She did not report for this hearing and has provided no 
explanation for her failure to report.  Her hearing request, 
therefore, is deemed withdrawn.  See 38 C.F.R. §§ 20.702(d); 
20.704(d)

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The appellant seeks service connection for the cause of the 
Veteran's death.  

In February 2007 the appellant requested the Veteran's units of 
assignment during service from the RO.  Later in February 2007 
the RO responded that they were unable to furnish the requested 
records because the Veteran's VA claim file was destroyed.  The 
Veteran was not service connected for any disabilities prior to 
his death.  

In an October 2007 written statement the appellant requested the 
Veteran's service treatment records (STRs).  

In June 2009 the appellant requested copies of the claim file, 
and noted that "impractically copies of the files connected with 
and involving AMVETS..."  It is not clear what this means.  

In August 2009 the RO sent a letter to the appellant indicating 
that they were enclosing the information the appellant requested.  
The RO noted that the Veteran's "Notice of Death file" was 
sent.  It is not clear what exactly the Veteran's "Notice of 
death file" consists of.  

Under 38 C.F.R. § 1.526 the appellant is entitled to one free 
copy of the Veteran's claims file.  See 38 C.F.R. § 1.504.  It is 
not clear whether the appellant has received the existing claim 
file, which does, in fact, contain both the Veteran's personnel 
records and STRs.  Thus, to ensure that VA has met its duty to 
assist the appellant in developing the evidence in support of her 
claim pursuant to 38 U.S.C.A. § 5103A, and to ensure full 
compliance with due process requirements, this case must be 
remanded so that the RO can furnish the appellant with the a copy 
of the Veteran's claim file.  

Accordingly, the case is REMANDED for the following action:

1.  Furnish the appellant with a copy of the 
Veteran's claim file.  Special care should be 
taken to copy the Veteran's STRs, which are 
in a white envelope in the second volume of 
the file.  

2.  Thereafter, if necessary, any additional 
development deemed appropriate should be 
accomplished.  Allow an appropriate period of 
time for response.  If additional evidence is 
submitted by the appellant, then the claim 
should then be readjudicated.  If the claim 
remains denied, issue a supplemental 
statement of the case (SSOC) containing 
notice of all relevant actions taken on the 
claim, to include a summary of the evidence 
and applicable law and regulations considered 
pertinent to the issue currently on appeal 
and allow an appropriate period of time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


